Citation Nr: 0006246	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
low back injury and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to February 
1990.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for further medical 
development in December 1997, and that the requested action 
was carried out to the extent possible. 

Thereafter, upon the return of this matter to the Board, the 
Board sought and obtained an opinion concerning a question 
involved in the veteran's appeal, and furnished a copy of 
both the referral and opinion letter to the veteran's 
representative in September 1999.  

In September 1999, the Board advised the veteran's 
representative that the Board was providing 60 days in which 
he and the appellant could submit additional evidence if they 
chose to do so, and the record further reflects that in 
October 1999, the veteran sought an extension of an 
additional 60 days in which he could provide additional 
evidence in support of his claim.  This request was granted 
by the Board in November 1999, and in further support of his 
claim, the veteran subsequently submitted a November 1999 
medical examination report and additional evidence and 
contentions in January 2000.  The Board finds that the claim 
on appeal is now ready for appellate consideration.

Finally, the Board notes that the claim for service 
connection for residuals of a low back injury was originally 
developed on appeal on the basis of whether new and material 
evidence had been submitted to reopen the claim which had 
been previously and finally denied by a rating decision in 
1992.  Therefore, the Board finds that it is still initially 
required to review this issue on appeal on the basis of 
whether new and material evidence has been submitted to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for residuals of a low back injury was denied by a February 
1992 rating decision which was not appealed.

2.  The evidence received since the February 1992 rating 
decision pertinent to the claim for service connection for 
residuals of a low back injury bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

3. The veteran has chronic residuals of an inservice low back 
injury.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision which denied an 
application to reopen a claim for service connection for 
residuals of a low back injury, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1991).

2.  New and material evidence has been submitted since the 
February 1992 rating decision, and the claim is reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1999).

3.  Residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d) (1999).


 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Following the timely filing of a notice of disagreement, the 
RO shall prepare and issue a statement of the case, after 
which the claimant will be afforded a period of sixty days to 
file the formal appeal.  38 U.S.C.A. § 7105.  Except in the 
case of simultaneously contested claims, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs (VA) 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131.

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Moreover, when all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The service medical records reflect that in July 1988, the 
veteran was seen and treated for chronic back pain.  At that 
time, the veteran related that he experienced low back pain 
due to trauma caused during sleepwalking.  Objective findings 
revealed, in pertinent part, that the veteran demonstrated 
discomfort when leaning to the rear and from side to side.  
The assessment was lower back strain.  October 1988 and 
February 1989 entries reveal that the lower back pain was 
severe in that it interfered with the veteran's normal 
routine and that the veteran required assistance from his 
spouse.  In February 1989, the diagnosis included mechanical 
low back pain.  

In March 1989, it was noted that the veteran might have 
injured his back while skiing.  On physical examination, the 
veteran experienced pain when twisting and sitting.  It was 
noted that the pain was located in the lower right area and 
that sitting caused the pain to radiate into the right 
buttocks and from the right leg to the knee.  The assessment 
was increased low back pain.  Additional service medical 
records dated in March 1989 reflect that the veteran 
demonstrated limited range of motion with complaints of pain 
while bending back.  These records also reflect that the 
veteran was prescribed Tolectin, that the veteran had been 
profiled, and that the veteran was provided physical therapy 
and treatment.  It was noted that the physical therapy helped 
relieve the spasm and the severe pain, but that with full 
range of motion, the veteran continued to experience pain.  

In June 1989, questionable low back injury with skiing and 
lifting was noted.  A physical therapy consultation dated in 
June 1989 provided an assessment of paraspinal spasm of the 
L5 area of the spine.  

X-rays in July 1989 were interpreted to reveal no significant 
abnormality, and an assessment of low back pain was made at 
the beginning of August 1989.  

The report of a separation examination dated in November 1989 
included a history of recurrent back pain.  The examiner 
essentially noted that the reported back discomfort was 
without sequelae.  When the veteran was examined in January 
1990 for separation, there were no complaints, findings, or 
diagnoses pertaining to a lower back disability.

When examined by the VA in April 1990, the veteran related a 
history of back pain relating to service.  Since that time, 
the veteran indicated that he experienced intermittent back 
pain particularly when lifting excessive weight.  Additional 
complaints included back strain and low back throbbing and 
aching.  Reference was made to the buttocks.  The veteran 
indicated that his back was currently asymptomatic.  No 
numbness, tingling, or weakness were noted.  An orthopedic 
examination of the back revealed good range of motion of the 
back.  Findings were negative for spasm or tenderness.  There 
was full straight leg raising.  It was noted that the veteran 
did not have a history of back injury.

In April 1990, the veteran was also provided with a 
neurological examination, at which time the neurologist 
indicated that the veteran had a history of intermittent back 
pain.  The examiner indicated that the veteran's reported 
inability to lift more than 25-30 pounds might be related to 
the residuals of hernia surgery.  X-rays of the lumbosacral 
spine associated with this examination were interpreted to 
reveal mild alteration of the lumbar curvature.  The 
neurologist indicated that there was no evidence of 
neurological damage or nerve impingement.

The record includes treatment records of Chiropractor D. who 
saw the veteran in July 1990.  Subjective complaints at this 
time included back pain, sharp pain rising from a sitting 
position, and pain with reclining and walking.  The veteran 
attributed the onset of his back discomforts to service.  X-
rays of the spine dated in July 1990 were interpreted to 
reveal pathology involving curvature of the lumbar spine and 
the right ilium.  No intervertebral disc syndrome or disc 
bulging was noted at this time.

The veteran's claim for service connection for a low back 
disability was originally denied by the RO in July 1990 based 
on the absence of neurological or orthopedic findings on 
examination.  The veteran was given written notification of 
that determination.  Following a notice of disagreement and 
issuance of a statement of the case, the veteran did not file 
a Substantive Appeal in regard thereto.  

In February 1991, the veteran provided testimony at a 
personal hearing before a hearing officer.  At that time, the 
veteran related the service history of his back disability 
and indicated that subsequent to service, he continued to 
experience low back problems.

In February 1991, Chiropractor D. elaborated that the July 
1990 treatment was for lumbar neuritis and sciatic neuritis, 
and further opined that the veteran was partially disabled, 
that his disability was permanent, and that he could expect 
pain and stiffness in the future.  The veteran was restricted 
from prolonged or repeated bending or lifting more than 30 
pounds.  This statement does not refer to July 1990 magnetic 
resonance imaging (MRI) findings of a possible disc bulge of 
the lumbar spine at L4-5.

A private medical care record dated in April 1991 reflects 
that while the veteran was working he heard something pop.  
The veteran related a history of having a slipped disc and 
pinched sciatic nerve.  It was noted that X-rays taken in 
July 1990 were interpreted to reveal a questionable slipped 
disc at the L5-S1 areas of the spine.  The veteran's service 
history of his back problems was noted.  On physical 
examination, it was noted that the veteran experienced 
difficulty bending down.  The diagnosis was lumbosacral pain, 
rule out disc disease.

The report of a VA compensation and pension examination in 
April 1991 reflects continued complaints of low back pain.  
The veteran also related a service history of low back 
problems.  The examiner reviewed the X-rays of the back taken 
in April 1990, and noted that there was no alteration of the 
intervertebral disc spaces, no evidence of arthritic changes 
in the lower back or sacral iliac joints, and no degenerative 
or structural changes.  Based on the absence of any positive 
physical findings or neurological findings of the lower back, 
the examiner indicated that he could not render an orthopedic 
diagnosis.  The examiner noted occasions of intermittent 
lower back problems; however, the examiner determined that 
there were no accompanying residual changes that could be 
determined as a result of the examination or from the X-rays 
of record.

A claim for service connection for service connection for a 
low back disorder was denied by a hearing officer decision in 
October 1991, and no notice of disagreement was filed with 
this decision.  

The record includes several statements and medical reports of 
Dr. D. regarding the veteran's back disability.  These 
records, which date back to December 1991, reflect that the 
veteran incurred a back injury in August 1991, when he lifted 
a tank at his place of employment.  A spirometric evaluation 
dated in December 1991 revealed a low probability of a large 
disc herniation or disc injury and an overall pattern 
consistent with either a previously injured disc with 
subsequent degeneration and loss of tension resulting in 
unstable rotation or an inherently loose disc with rotation 
instability, which could result in a bulging disc with some 
compression of the nerve root.  

In January 1992, Dr. D. elaborated on the August 1991 injury 
stating that when the veteran moved to the right he felt a 
popping sensation in his back and that the veteran felt an 
onset of pain the following day.  The clinical impression was 
L5-S1 facet joint injury with resulting tenderness at the 
left posterior superior iliac spine which the doctor 
indicated was causing relative restriction at the L5-S1 level 
on lateral bend.  Dr. D. also determined that the veteran 
most likely had some underlying irregularities in the facet 
joint surfaces at multiple levels.  A possible internal disc 
injury at the L2-3 level was noted.  Other than the L5-S1 
joint on the left, Dr. D. stated that there was apparently no 
acute or hyperacute injury to the joints, but added that 
irregularities and increased mobility at the vertebral joints 
would render the joints subject to recurrent trauma.  Dr. D. 
opined that the veteran's current disability was attributable 
to the August 1991 injury and that it was an exacerbation of 
a preexisting condition.  He added that the preexisting 
disability was not in and of itself a cause of the veteran's 
back pain.  

Thereafter in a February 1992 rating decision, the RO denied 
an application to reopen the claim for service connection for 
a low back disability, and following a notice of disagreement 
and the issuance of a statement of the case, the veteran 
again did not file a timely Substantive Appeal.  The last 
final denial under Evans v. Brown, supra, was the rating 
decision of February 1992.  In February 1992, the RO 
determined that the evidence failed to support the veteran's 
claim that a back injury was incurred in service and that the 
veteran's physician related the veteran's back disability to 
an injury that occurred after service in August 1991.  In 
addition, the RO found that the evidence remained negative 
for a chronic back disability incurred in service.

Since the February 1992 rating decision, additional pertinent 
evidence has been received, which includes additional VA 
medical examination and treatment reports and records, 
additional hearing testimony before a member of the Board, 
additional private examination and treatment reports and 
records, and an independent medical examination report.  

In subsequent statements from April 1992, Dr. D. indicated 
that based on his review of the record and the veteran's 
history, the veteran first injured his back while in service 
in July 1988.  He also noted that the veteran had had 
subsequent flare-ups.  He further found that the veteran had 
another significant injury to the back in August 1991.  Dr. 
D. concluded that his examination of the veteran, the history 
obtained, and supporting clinical findings, demonstrated an 
L4-5 disc injury with rotational instability and that the 
veteran's then-current pain syndrome and impairment were due 
to both major injuries.  

In August 1993, Dr. D. indicated that the veteran incurred an 
injury to his back in September 1991 when lifting bottles, 
and that the veteran experienced an exacerbation of the pain 
while sitting on his porch.  Dr. D. noted that the 
exacerbation in September 1991 would not have occurred but 
for the August 1991 initial injury.  The doctor further noted 
that the veteran had a service injury and that the service 
records were very sketchy.  The doctor indicated that 90 
percent of the veteran's back disability was attributable to 
the August 1991 injury and 10 percent was attributable to the 
previously existing service injury.

The additional evidence of record also includes statements of 
attorneys dated in January 1994 involving the veteran's 
workman's compensation claim.  Essentially, these statements 
summarize the evidence related to the veteran's back disorder 
and reflect that the veteran injured his back after service 
while working, and that he received workman's compensation.  
Notably, a January 1994 statement indicates that a hospital 
emergency room report dated a day after the August 1991 
incident revealed acute lumbar back strain and that the 
veteran came under the care of Dr. H. S. in August 1991 who 
indicated that he was disabled with findings of back pain, 
muscle spasm, and decreased straight leg raising.  It was 
noted that Dr. D. had begun treating the veteran in January 
1992.

A November 1994 medial report from Dr. D. reflects that a MRI 
from November 1993 revealed a small L5-S1 herniation which 
was sufficient to trigger mechanical problems in the lower 
back.

A January 1995 orthopedic consultation with Dr. I. S. 
revealed that the veteran's complaints consisted of lower 
back radiating pain and right flank radiating pain.  The 
veteran's problems reportedly began in 1988 when he fell into 
a mine hole while in the Army.  The veteran noted problems at 
that time with pain in the lower back which radiated into the 
lower extremity.  The veteran reported sustaining another 
injury in 1991 while moving and rotating soft drink premixed 
tanks.  He felt the sudden onset of lower back pain 
exacerbated and pain down into the left lower extremity.  
Pain had subsequently progressed into the right flank area.  
Physical examination revealed mild tenderness over the L4-S1 
region with some limitation of forward flexion, extension and 
lateral bending.  Straight leg raising was also noted to 
aggravate his lower back.  

Neurological examination revealed full motor power in all 
muscle groups, normal sensory examination and deep tendon 
reflexes, and X-rays of the lumbar spine revealed some loss 
of disc space height at T11-12 and T12-L1, with a left 
thoracolumbar scoliosis measuring 12 degrees from T9 to L1.  
A MRI scan from November 1993 was interpreted to reveal 
slight disc bulge at L4-5.  In his impression, the doctor 
indicated that the problem of pain in the lower lumbar region 
was centered over the L4 to S1 region with referred pain into 
the lower extremities and opined that the right flank pain 
might be related to a problem at L4-5 and that the L4-5 level 
was likely the cause of the lower lumbar pain.

In June 1997, Chiropractor B. indicated that he had been 
treating the veteran for chronic symptomatic complaints of 
mid and low back pain radiating into the buttocks and right 
flank region.  It was noted that the veteran related having 
first injured his back during service in July 1988.  
Chiropractor B. stated that the service medical records were 
reviewed and that he had also reviewed all of the medical 
records, including those from Dr. D.  After having reviewed 
all of the data, he concurred with Dr. D.'s assessment of the 
impact of the veteran's service-related back problems.

During the August 1997 hearing before the Board, the veteran 
provided testimony consistent with that previously of record 
with regard to the history of his back disability.  The 
veteran added that at his separation examination, he 
inadequately advised regarding further studies and testing 
for his back, and that as a result, the VA examiner in April 
1990 was influenced by the report of separation examination 
and failed to find a low back disability (transcript (T.) at 
pp. 4-7).

Pursuant to the December 1997 Board remand, an April 1998 
medical examination was conducted for the purpose of 
determining the etiology of the veteran's low back 
disability.  Studies of the lumbosacral spine were 
interpreted to reveal mild disc bulging at the L3-4 and L4-5 
levels; no significant spinal stenosis was identified, and no 
significant disc herniation was identified.  At the 
conclusion of the examination, the examiner entered a 
diagnosis of chronic thoracic and lumbar back pain.  The 
examiner indicated that there was no residual of any 
traumatic injury, but did note that there was a suggestion of 
a narrowed disc at T8-9 which he claimed was probably 
producing symptoms.  The examiner opined that it was more 
likely than not that the veteran's current back condition was 
not related to a service-connected back injury in 1988.  He 
further opined that he could not detect any residual of an 
in-service incident which was likely to make the veteran 
susceptible to a post-service low back injury.

An independent orthopedic examination report from August 1999 
reflects Dr. G.'s review of medical records and additional 
significant records, and a summary of the veteran's relevant 
service history, which includes an injury to the veteran's 
back while sleepwalking in July 1988 with an assessment of 
low back strain.  Additional in-service back complaints in 
October 1988 and March 1989 were also noted.  Dr. G. also 
summarized the veteran's post-service back treatment.  
Finding that there were no objective findings revealed by any 
imaging studies either before or after service, Dr. G. 
concluded that he did not believe that there was any 
likelihood that the current low back pathology had its onset 
in the service or was otherwise related to low back symptoms 
therein.  He further opined that he did not believe that the 
low back condition manifested in service had left the veteran 
susceptible to the post-service low back injury.

A November 1999 private medical report from Dr. R. was 
provided by the veteran in November 1999.  This report 
reflects that examination of the veteran revealed that his 
symptoms outweighed his physical findings.  Examination 
further revealed excellent flexibility of the thoracolumbar 
spine.  There was also a finding of normal lumbar lordotic 
and thoracic kyphotic curves.  Although there was some 
reduced rotation and some left sciatic notch pain, there were 
no neurological abnormalities and no costovertebral (rib 
motion) dysfunction.  The examiner then proceeded to outline 
the veteran's medical history referring to the back, 
beginning with his injury in July 1988, and again in 1989, 
noting that the veteran was still apparently able to ski with 
these injuries.  The post-service injury to the veteran's 
back was noted as an exacerbation, but licensing affected 
work as opposed to his back.  The impression was D8 to D11 
narrowed disc spaces, mild degenerative changes, MRI 
documented in August 1995, L4-5 bulge per MRI of August 1995, 
and chronic mid back pain, greater than the low back pain, 
probably discogenic etiology, no evidence of herniation or 
stenosis.  

Dr. R. opined that he would attribute the veteran's lumbar 
spine/low back a consistently documented problem as 90 
percent service-connected injury, 1988 and 1989, and 10 
percent nonservice-connected subsequent injury.  Dr. R. 
further opined that the mid thoracic spine problem was 
related to post-service injuries and developed after service.  
He went on to comment that the 1991 accident might have 
incited an exacerbation of the low back and possibly the 
development of mid back pain, "but I do not have enough 
documented evidence to the contrary."  It is noted that 
further summary of the veteran's post industrial accident 
treatment reflects July 1992 assessments of post-traumatic L4 
disc injury.


II.  Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the May 1996 
supplemental statement of the case.  Moreover, the Board has 
reviewed the evidence received since the February 1992 rating 
decision and, as indicated below, has found that the second 
medical opinion from Dr. D. of April 1992, the private 
medical opinions of Chiropractor B. in June 1997, and the 
more recent opinion of Dr. R. in November 1999, are 
sufficient to reopen the veteran's claim for service 
connection for residuals of a low back injury.  Accordingly, 
the Board finds that the claimant has been provided the 
governing regulatory definition of "new and material 
evidence," that the RO's adjudication of the claim was 
consistent with that definition, that this evidence qualifies 
as "new and material evidence" under this definition, and 
that it is therefore not prejudicial for the Board to proceed 
with the adjudication of this claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the February 1992 rating decision and finds 
that it most importantly consists of the April 1992, June 
1997, and November 1999 medical opinions that the veteran's 
residuals of a low back injury are at least in part related 
to service.  Consequently, the Board finds that the 
additional evidence and material of record in this case bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  In this case, the 1992, 1997 and 1999 
private opinions that the veteran's residuals of a low back 
injury are at least in part related to the veteran's active 
service is sufficient to make the veteran's claim well 
grounded.  The Board notes that in a merits determination, 
however, no such presumption of credibility attaches. 



Decision on the Merits

The veteran waived consideration by the agency of original 
jurisdiction of the report by Dr. R. in addition to 
additional evidence that has been proffered by the veteran 
since the last supplemental statement of the case.  He 
exercised his right to a hearing both before a hearing 
officer and a member of the Board.  Likewise, the opinion of 
the independent medical expert has been reviewed by the 
appellant and his representative in accordance with the 
governing regulatory procedures, and the veteran has supplied 
his own "independent" medical examination report.  While 
the issue on appeal was more appropriately whether new and 
material evidence had been submitted to reopen the claim for 
service connection, the substantive arguments advanced by and 
on behalf of the claimant have gone not simply to that 
procedural question, but have also directly addressed the 
merits of the claim at length.  In light of these actions, 
the Board concludes that it is not prejudicial error for the 
Board to address the merits of claim without further remand 
to the RO.  Bernard, supra.

The Board would further observe that there is no doubt that 
the veteran has advanced this claim in good faith and, as the 
referral to the independent medial expert indicates, the 
Board by no means regards the claim as frivolous.  
Ultimately, however, the Board is tasked by law to resolve 
the claim not on the strength of the veteran's subjective 
belief in the merit of his claim, but on the weighing and 
evaluation of the objective evidence of record.

The Board first notes that while the evidence does reflect 
post-service treatment for back complaints within one year of 
separation, none of the treatment afforded the veteran has 
been found by the Board to pertain to disabilities for which 
presumptive service connection attaches.  There was no 
diagnosis of arthritis within one year of service separation, 
and while a chiropractor in a record dated beyond the one 
year presumptive period seeks to retroactively characterize 
treatment during the initial post-service period as including 
treatment for neuritis, this was not supported by 
contemporaneous medical findings and the Board is not 
persuaded that such a belated finding by a chiropractor would 
establish a neurological disorder for the purpose of 
warranting presumptive service connection for an organic 
disease of the nervous system pursuant to 38 C.F.R. §§ 3.307, 
3.309.  Thus, the Board initially finds that the veteran is 
not entitled to presumptive service connection for his 
claimed disability.

The Board initially observes that for workman compensation 
purposes the veteran attributed his low back disability to 
the August 1991 post service industrial injury and now, for 
VA compensation purposes, to low back injuries in service. 
Further, the April 1998 VA opinion and independent orthopedic 
opinion of August 1999 find no relationship between in-
service diagnoses and post-service diagnoses. On the other 
hand, private physicians who have treated the veteran as well 
as the orthopedic specialist who reviewed the record on the 
veteran's behalf in November 1999 have concluded that the low 
back problems documented in service in effect represented the 
onset of a chronic disability and that the industrial injury 
in August 1991 constituted an exacerbation of the original 
pathology. The Board finds that the medical evidence in this 
matter is in equipoise. Consequently, as the benefit of the 
doubt is to be resolved in the veteran's favor, service 
connection for the residuals of a low back injury is granted. 
The Board notes that the disability allowed is limited to the 
lumbar spine. 38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. 
§§ 3.303(d).


ORDER

Service connection for residuals of a low back injury is 
granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

